Exhibit 10.20

 

CERTAIN IDENTIFIED INFORMATION HAS BEEN EXCLUDED FROM THIS EXHIBIT BECAUSE IT IS
BOTH (I) NOT MATERIAL TO THE REGISTRANT AND (II) WOULD BE COMPETITIVELY HARMFUL
TO THE REGISTRANT IF PUBLICLY DISCLOSED. REDACTED PORTIONS OF THIS EXHIBIT ARE
MARKED BY [***].

 

 

 

 

EXCLUSIVE SUB-LICENSE AGREEMENT

 

dated September 12, 2013

 

between

 

JADE THERAPEUTICS, INC.

 

and

 

BIOTIME, INC.

 



 

 

 

CONFIDENTIAL DOCUMENT

 

  TABLE OF CONTENTS       Page  ARTICLE I DEFINITIONS   1  ARTICLE 2 LICENSE
GRANT AND LICENSEE'S RESTRICTIVE COVENANT   5  ARTICLE 3 TERM OF AGREEMENT   8 
ARTICLE 4 FEES & ROYALTIES   8  ARTICLE 5 COMMERCIAL DILIGENCE & MILESTONES 
 10  ARTICLE 6 TECHNOLOGY TRANSFER AND ASSISTANCE   10  ARTICLE 7 MANUFACTURE
AND SUPPLY OF TECHNOLOGY   11  ARTICLE 8 INVENTIONS   11  ARTICLE 9
CONFIDENTIALITY   13  ARTICLE 10 QUARTERLY & ANNUAL REPORTS   14  ARTICLE 11
PAYMENTS, RECORDS and AUDITS   15  ARTICLE 12 PATENT MARKING   16  ARTICLE 13
TERMINATION BY LICENSOR   16  ARTICLE 14 TERMINATION BY LICENSEE   17  ARTICLE
15 DISPOSITION OF LICENSED PRODUCTS ON HAND   17  ARTICLE 16 REPRESENTATIONS AND
WARRANTIES   17  ARTICLE 17 INFRINGEMENT   19  ARTICLE 18 INSURANCE   20 
ARTICLE 19 WAIVER   20  ARTICLE 20 ASSIGNABILITY   20  ARTICLE 21
INDEMNIFICATION BY LICENSEE   20  ARTICLE 22 NOTICES   21  ARTICLE 23 GOVERNING
LAW   21  ARTICLE 24 RELATIONSHIP OF PARTIES   22  ARTICLE 25 DISPUTE
RESOLUTION   22  ARTICLE 26 GENERAL PROVISIONS   22        



 

 

 

CONFIDENTIAL DOCUMENT

 

EXCLUSIVE SUB-LICENSE AGREEMENT

 

THIS EXCLUSIVE SUB-LICENSE Agreement ("Agreement") is entered into this 12th day
of September, 2013 by and between BIOTIME, INC., a California corporation having
a place of business at 1301 Harbor Bay Parkway, Alameda, CA 94502, hereinafter
referred to as "Licensor," and JADE THERAPEUTICS, INC., having its principal
place of business at 675 Arapeen Drive, Suite 302, Salt Lake City, UT
84108-1228, hereinafter referred to as "Licensee."

 

WITNESSETH

 

WHEREAS, Licensor has certain exclusive rights under a License Agreement from
the UNIVERSITY OF UTAH RESEARCH FOUNDATION, a Utah non-profit corporation,
having its principal place of business at 615 Arapeen Drive, Suite 310, Salt
Lake City, UT 84108 ("UURF"), and relating to hydrogels suitable for human use
and more particularly relating to Licensor's HyStem® hydrogels (the "UURF
License"); and

 

WHEREAS, Licensor and Licensee have previously entered into an exclusive
sublicense agreement dated June 25, 2012 and the parties wish to supersede and
replace the previous agreement with this Exclusive Sublicense Agreement; and

 

WHEREAS, Licensor desires that the Licensee should be enabled to pursue human
use of the Technology (as defined herein) within a specified field as more
particularly described herein; and

 

WHEREAS, Licensee wishes to obtain from Licensor a worldwide, exclusive license
in the Field of Use to make, have made, manufacture, import, use and sell
Licensed Products and/or use Licensed Methods for (i) pre-clinical and clinical
studies; and (ii) commercial sale and use upon regulatory approval; and Licensor
is willing to grant such a license upon the terms and conditions hereinafter set
forth; and

 

WHEREAS, Licensor's rights to the Technology were developed in the course of
research sponsored in part by the U.S. Government, and as a consequence are
subject to overriding obligations of UURF to the U.S. Government as more
particularly provided in the UURF License, the relevant parts of which are
stated in full this Agreement;

 

NOW THEREFORE, for and in consideration of the covenants, conditions and
undertakings hereinafter set forth, the parties hereby agree as follows:

 

ARTICLE 1 DEFINITIONS

 

1.1"Affiliate" means any company or other business entity that, directly or
indirectly, controls, or is controlled by, or is under common control by
Licensee. Solely for purposes of this definition, the term "control" means the
possession of the power to direct or cause the direction of the management and
policies of the entity, whether through ownership of voting securities or by
contract. Control will be presumed if an entity owns either of record or
beneficially, at least fifty percent (50%) of the voting stock of the other
entity. An entity will be deemed an Affiliate during the period such ownership
or control relationship is in effect.



 



 1 

 

 

CONFIDENTIAL DOCUMENT

 

1.2"Collaboration Agreement" means an agreement which is: (a) negotiated and
entered into between Licensee or an Affiliate of Licensee and a Development
Partner; (b) to develop, sell, use or commercialize a Licensed Product and/or a
Licensed Method in collaboration with Licensee; and (c) which requires Licensor
to grant to the Development Partner a sublicense to Patent Rights and/or
Technology.

 

1.3"Covered By" means a claim or claims within any pending or issued patent
included in the Patent Rights claiming all, a portion, or a component or step of
a Licensed Product or Licensed Method.

 

1.4"Development Partner" means any third party non-affiliate of Licensee with
whom Licensee, or an Affiliate of Licensee, decides to negotiate and enter into
a Collaboration Agreement.

 

1.5"Effective Date" means September 12, 2013.

 

1.6"Entity" means a corporation, an association, a joint venture, a partnership,
a trust, a business, an institution, an individual, a government or political
subdivision thereof, including an agency, or any other organization that can
exercise independent legal standing.

 

1.7"Equity Financing Transaction" means any event subsequent to the Effective
Date of this agreement, whereby the Licensee receives value of any kind in
exchange for an ownership or equity position in Licensee. Excluded from Equity
Financing Transactions are: (a) any funds provided to Jade by Original Licensee
Investors; and/or (b) the value of any services performed by a third party for
Licensee in consideration for an ownership or equity position in Licensee; for
example, consulting services.

 

1.8"Fair Market Value" means the cash consideration which Licensee would
actually receive from an unaffiliated, unrelated buyer in an arm's length sale
of an identical item sold in the same quantity, under the same terms, and at the
same time and place.

 

1.9"First Commercial Sale" means, with respect to a given Licensed Product or
Licensed Method, the first sale for use or consumption by the public of such
Licensed Product or Licensed Method in a country after all required approvals,
including marketing and pricing approvals, have been granted by the applicable
governmental drug regulatory agency.

 

1.10"Field of Use" means use of the Technology for pre-clinical and clinical,
and/or commercial purposes in humans to deliver a Licensed Product or Licensed
Method, alone or in conjunction with any Therapeutic Molecule(s), to, on, or in
the eyeball, eye lid, or conjunctiva. Specifically excluded from Field of Use is
the use of the Licensed Product or Licensed Method (i) to deliver cells, (ii)
and/or in conjunction with any molecule(s) necessary for the successful
therapeutic benefit of said cells, provided that use of such molecule(s)
separately and not in conjunction with cells shall be included in the "Field of
Use" , (iii) to create and/or insert a punctal plug in the eye, (iv) for
diagnostic and research reagents, and (v) for any applications or uses in animal
health or veterinary medicine.

 



 2 

 

 

CONFIDENTIAL DOCUMENT

 

1.11"HyStem®" means the "HyStem®" hydrogel developed by Licensor and its
derivatives. For clarity, the parties agree that "HyStem®" and its derivatives
are each a Licensed Product hereunder.

 

1.12"Insolvent" means being unable to meet one's debt obligations to another
Entity as such debt obligations become due and not being able to provide
reasonable financial assurances of becoming able to meet such obligations,
consistent with the applicable Chapter of Title 11 of the United States Code.

 

1.13"License Issue Fee" means the fee paid by Licensee to Licensor as set forth
in Section 4.1 of this Agreement.

 

1.14"Licensed Product" means any product, apparatus, kit or component part
thereof, or any other subject matter, the manufacture, design, creation, use,
importation, distribution, or sale of which is Covered By any claim or claims
included within the Patent Rights.

 

1.15"Licensed Method" means any method, procedure, process or other subject
matter, the practice, manufacture, use, or sale of which is Covered By any claim
or claims included within the Patent Rights.

 

1.16"Licensee Original Investors" means and includes Mark Halan, Arthur
Klausner, MaryJane Rafii, and Barbara Wirostko.

 

I.17"Net Sales" means the gross invoiced sales price for commercial sale of
Licensed Products and/or commercial use of Licensed Method arising after
regulatory approval by Licensee or any of its Affiliates; however, sales or
other transfers of Licensed Products and/or practice of Licensed Methods between
Licensee and its Affiliates shall be excluded from the computation of Net Sales,
and no payments will be payable to Licensor on such sales or transfers except
where such Affiliates are end users; less the following deductions, directly
attributable to the sale of such Licensed Product and/or Licensed Method and
specifically identified on the invoice, and borne by the seller to the extent
they are included in such gross revenue or other consideration:

 

a.[***]:

 

b.[***];

 

c.[***]; and

 

d.[***].

 

A Licensed Product and/or Licensed Method shall be considered sold when it is
shipped, delivered, or invoiced for purposes of commercial sale or commercial
use, whichever is earlier. No deductions shall be made from Net Sales for
commission paid to individuals whether they are with independent sales agencies
or are regularly employed by Licensee or its Affiliates and are on its or their
payroll, or for the cost of collections. In the event

 



 3 

 

 

CONFIDENTIAL DOCUMENT

 

Licensee transfers a Licensed Product to and/or transfers or performs a Licensed
Method for a third party in a bona fide arm's length transaction, for
consideration, in whole or in part, other than cash, then the Net Sales price
for such Licensed Product and/or Licensed Method shall be deemed to be the
standard invoice price then being invoiced by Licensee in an arm's length
transaction with similar companies and in the absence of such standard invoice
price, then the reasonable Fair Market Value of the Licensed Product and/or
Licensed Method. Components of Net Sales shall be determined in the ordinary
course of business using the accrual method of accounting in accordance with
generally accepted accounting practices.

 

If Licensee or any Affiliate sells, leases or otherwise commercializes any
Licensed Product and/or Licensed Method at a reduced fee or price for the
purpose of promoting other products, goods or services or for the purpose of
facilitating the sale, license or lease of other products, goods or services,
then Licensee shall pay to Licensor and each such Affiliate shall be obligated
to pay to Licensor, a Royalty under Article 4 based upon the Fair Market Value
of the License Product and/or Licensed Method.

 

1.18"Patent Right(s)" means and include all of the following Licensor
intellectual property: The patents and/or patent applications listed in Exhibit
"A"; patents issued from the applications listed in Exhibit "A" and from
divisionals and continuations (other than continuations in part) of these
applications and/or patents and any reissues or re-exams of such patents; claims
of continuation-in-part applications and patents directed to subject matter
specifically described in the patent(s) and/or patent application(s) listed in
Exhibit "A"; and claims of all foreign applications and patents which are
directed to subject matter specifically described in the United States patents
and/or patent applications listed in Exhibit "A"; and any other Licensor
intellectual property during the Term that the parties mutually agree will
facilitate the development and commercialization of Licensed Method or Licensed
Product.

 

1.19"Technology" means any technology in the control of Licensor that relates to
Licensed Products or Licensed Methods, including and relating to Licensor's
HyStem® hydrogels.

 

1.20"Territory" means worldwide.

 

1.21"Therapeutic Molecule(s)" means a molecule(s) being tested or administered
because the mechanism of action thereof is believed to be substantially
responsible for the desired therapeutic benefit, where said therapeutic
molecule(s) is not a cell.

 

1.22"University" means University of Utah Research Foundation.

 

1.23"Valid Claim" means a patent claim included in the Patent Rights that has
not lapsed or become abandoned or been declared invalid or unenforceable by a
court or agency of competent jurisdiction from which no appeal can be or has
been taken.

 



 4 

 

 

CONFIDENTIAL DOCUMENT

 

ARTICLE 2 LICENSE GRANT AND LICENSEE'S RESTRICTIVE COVENANT

 

2.1Exclusive Grant. Subject to the terms and conditions and Licensee's
Restrictive

 

Covenant set forth in Section 2.6 of this Agreement, Licensor hereby grants to
Licensee a worldwide, royalty-bearing, exclusive (even as to Licensor) license
in the Territory to make, have made, manufacture, import, use and sell the
Licensed Product and to practice the Licensed Method in the Field of Use under
Licensor's UURF License (the "License") and the Patent Rights. This grant is
subject to the terms and conditions of this Agreement, and to any rights of the
Government of the United States as set forth in the UURF License by UURF and the
University to:

 

a.           publish the general scientific findings from research conducted in
whole or in part at the University related to the Patent Rights;

 

b.           manufacture, have manufactured, use, and/or practice, or transfer
the Patent Rights for research, teaching and other educationally-related
non-commercial purposes.

 

2.2Affiliates. Licensee may extend the license granted herein to any Affiliate
if the Affiliate consents in writing to be bound by this Agreement to the same
extent as Licensee.

 

2.3Development Partners. Should Licensee determine that a Development Partner is
necessary to develop, market, and/or sell Licensed Product or Licensed Method,
Licensee shall submit to Licensor written justification for such Development
Partner. Should Licensor approve of such Development Partner, such approval to
not be unreasonably withheld, Licensor will grant a sub-license for the Patent
Rights to said Development Partner (Development Partner Sublicense): (i) the
terms of which shall be materially consistent with the UURF License; and (ii)
the scope of sublicense granted shall be consistent with the Collaboration
Agreement between Licensee and the Development Partner ("Development Partner
Sublicense") including field of use. Such Development Partner Sublicense shall
provide for a royalty payment of [***]% (or such lower amount as Licensor may in
its sole and absolute discretion approve) on the Net Sales of Licensed Products
or Licensed Methods by the Development Partner, payable directly to Licensor
("Development Partner Sublicense Royalty"); and no other or additional financial
payments or consideration from the Development Partner to Licensor will be due
under the Development Partner Sublicense. For clarity, all consideration related
to the Collaboration Agreement other than the Development Partner Licensor
Royalty shall be paid by the Development Partner solely to Licensee or a
Licensee Affiliate. Notwithstanding the foregoing, each Development Partner must
be approved by Licensor in writing, such approval not to be unreasonably
withheld. Each Development Partner Sublicense must be approved in writing by
Licensee prior to execution by Licensor, such approval not to be unreasonably
withheld.

 



2.4Collaboration Agreement Payments Other Than Royalty.

 

a. If Licensee receives consideration of any kind for a Collaboration Agreement
other than a royalty on Net Sales to be paid by the Development Partner,
Licensee shall pay to Licensor a percentage, as given below, of any fee or
payment received by Licensee regardless of how the Licensee and the Development
Partner characterizes such payments, including but not limited to license fees,
minimum annual royalties, milestone payments, etc. ("Collaboration Agreement
Payments"). Licensee shall not receive from a Development Partner anything of
value in lieu of cash payments in consideration for any Collaboration Agreement,
without the express prior written consent of Licensor.

 



 5 

 

 

CONFIDENTIAL DOCUMENT

 



 

b. Licensor's percentage of Collaboration Agreement Payments, other than or in
addition to (x) a royalty on the Net Sales of Licensed Products or Licensed
Methods or (y) paid in consideration for the purchase of the stock of Licensee,
shall be:

 

(i)[***]% if prior to FDA Clearance to proceed with clinical trials of the most
advanced product covered in the Development Partner Sublicense. "Clearance" or
"Cleared" shall mean that Licensee has submitted an Investigational New Drug
Application ("IND") for the most advanced Licensed Product covered in the
Development Partner Sublicense; and the FDA has not placed a clinical hold on
such IND on or before [***] following the date of submission.

 

(ii)[***] if an Investigational New Drug Application has been Cleared by the FDA
but Phase II or equivalent clinical investigation has not begun of the most
advanced product covered in the Development Partner Sublicense.

 

(iii)[***]% if the first dose in a Phase II or equivalent clinical investigation
has taken place for the most advanced product covered in the Development Partner
Sublicense.

 

(iv)[***]% if a New Drug Application or equivalent has been approved for the
most advanced product covered in the Development Partner Sublicense.

 

c.       Payments due Licensor from Licensee as a result of any Collaboration
Agreement entered into between a Development Partner and Licensee (or its
Affiliate) shall be paid by Licensee (or its Affiliate) within [***] of
Licensee's (or its Affiliate's) receipt of the Collaboration Agreement Payment.
Payments to Licensor for its share Collaboration Agreement Payments received by
Licensee shall be fully creditable against any minimum annual royalties or
royalties otherwise due to Licensor by Licensee in the calendar year in which
the Collaboration Agreement is executed or, in the case of milestone or other
payments received by Licensee subsequent to the year in which the Collaboration
Agreement is executed, in the calendar year the payment is received.

 

 



 6 

 

 

CONFIDENTIAL DOCUMENT

 



2.5Development Partner Royalties. For clarity, Licensor agrees that the only
royalty payments that it shall be entitled to receive as the result of a
Collaboration Agreement

 

shall be the royalty referenced in Section 2.3. No other royalty payments, or
percentage of royalty payments, shall be due or owing from Licensee or a
Licensee Affiliate, including the Royalty set forth in Section 4.2, as a result
of a Collaboration Agreement entered into between the Development Partner and
the Licensee. Notwithstanding the foregoing the Licensor and Licensee
acknowledge that paragraph 2.5 does not negate any payments due Licensor from
Licensee specified in paragraph 2.4 a-c or Sections 4.1 or 4.3.

 

2.6 Restrictive Covenant - License to Prospective Licensee for Proposed Product.
From and after the first anniversary of the Effective Date, Licensor shall
provide written notice to Licensee of any request Licensor receives for an
exclusive or non-exclusive license relating to any method or process,
composition, product or component part thereof for which rights granted to
Licensee by Licensor in the License are necessary for manufacture, sale, use,
distribution, or as applicable the reproduction, preparation of derivatives of,
or other practice of a proposed product or service (a "Proposed Product") from
any third party that desires to make, use, and sell such Proposed Product (a
"Prospective Licensee") within [***] of receiving such request. In the event
neither Licensee, any Affiliate, or Development Partner is then developing or
commercializing or has plans to develop or commercialize a Licensed Product or
Licensed Method for use or sale in the same general industry as proposed by the
Prospective Licensee for the Proposed Product, as identified in a report
provided to Licensor pursuant to Section 10.1 of this Agreement, then within
[***] of receipt of the notice by Licensee from Licensor that Licensor desires
to negotiate with the Prospective Licensee for the purpose of granting a
sublicense under the License to develop and commercialize the Proposed Product
within the relevant portion of the Field of Use, Licensee shall elect one of the
following options:

 

Provide Licensor with documentation demonstrating to Licensor's reasonable
satisfaction that Licensee, an Affiliate, or Development Partner has initiated
commercially reasonable efforts to develop, make, use, sell, distribute, and as
applicable reproduce, prepare derivatives of, publicly perform, or publicly
display a Licensed Product for use or sale that would commercially compete with
the Proposed Product in the same general industry. For purposes of this Section
2.6, commercially reasonable efforts shall include but are not limited to (i)
[***], (ii) [***], (iii) [***], (iv) [***], and (v) [***].

 



 7 

 

 

CON Fl DENTI A DOCUMENT

 

(ii)Grant back to Licensor limited rights in the License for the sole purpose of
allowing Licensor to grant the License to the extent necessary for such
Prospective Licensee to develop, make, use, sell, distribute, and as applicable
reproduce, prepare derivatives of, publicly perform, or publicly display such
Proposed Product in the relevant portion of the Field of Use.

 

(iii)Provide Licensor with written notice demonstrating to Licensor's reasonable
satisfaction that the development or commercialization of such Proposed Product
would have a reasonable likelihood of materially and adversely affecting the
development or commercialization of any Licensed Product or Licensed Service
then being developed or commercialized by Licensee, an Affiliate, or Development
Partner.

 

ARTICLE 3 TERM OF AGREEMENT

 

This Agreement shall be in full force and effect from the Effective Date until
the end of the term of the last-to-expire of Licensor's Patent Rights licensed
under this Agreement, unless otherwise terminated by operation of law or by acts
of the parties pursuant to the terms of this Agreement ("Term").

 

ARTICLE 4 FEES & ROYALTIES

 

4.1License Issue Fee. Licensee shall pay to Licensor a non-refundable "License
Issue Fee" of fifty thousand dollars ($50,000). Once the Licensee has raised
five hundred thousand dollars ($500,000) from sources other than the Licensee
Original Investors, Licensee shall begin paying the License Issue Fee
incrementally by paying to Licensor [***] percent ([***]%) of any subsequent
proceeds received by Licensee from investors other than investment made by
Licensee Original Investors, in Equity Financing Transactions that are
consummated following the Effective Date, until an aggregate of fifty thousand
dollars ($50,000) has been paid to Licensor. Licensee will notify Licensor in
writing within [***] of the consummation of any Equity Financing Transaction.
The applicable increment of the License Fee shall be paid to Licensor within
[***] of the closing of each such Equity Financing Transaction.

 

4.2Royalty. Licensee shall pay to Licensor, on a country by country basis, an
earned running royalty on Net Sales in the amount of [***] percent ([***]%)
("Royalty"). No Royalty shall be due for (a) any use or sale of Licensed Product
or Licensed Method required in or for the purpose of any pre-clinical or
clinical trial conducted in advance of a government regulatory body approval to
market a Licensed Product or Licensed Method, or (b) any Licensed Product or
Licensed Method provided without consideration for use in a post marketing
clinical study, or other research or development purpose conducted by Licensee,
an Affiliate of Licensee, or a Development Partner.

 



 8 

 

 

CONFIDENTIAL DOCUMENT

 



4.3Annual Minimum Royalty. Licensee will pay an annual minimum royalty of thirty
thousand dollars ($30,000) ("Annual Minimum Royalty") starting with a first
payment due on January 1, 2017 and annually each January 1st of each calendar
year during the

 

Term. Licensor shall filly credit each payment of Annual Minimum Royalty against
any earned Royalty payable by Licensee with respect to the calendar year in
which the minimum annual royalty is due. Only one Annual Minimum Royalty payment
shall be due and owing regardless of the number of Licensed Products or Licensed
Methods.

 

4.4Royalty Period. The Royalty shall be payable for each Licensed Product or
Licensed Method on a product by product and country-by-country basis from the
time of the First Commercial Sale of Licensed Product or Licensed Method in such
country until the expiration of the last to expire patent containing a Valid
Claim with respect to such Licensed Product or Licensed Method.

 

4.5Royalty Conditions. The Royalty shall be subject to the following conditions:

 

a.          only one Royalty shall be due with respect to: (i) same unit of
Licensed Product; (ii) same use of Licensed Method; or (iii) the use of the
Licensed Method for the purpose of making, manufacturing, having manufactured,
using and selling Licensed Product.

 

b.          for clarity, no Royalty shall be due upon the sale or other transfer
amount between Licensee and its Affiliates, but in such cases the Royalty shall
be due and calculated upon Licensee's or its Affiliate's Net Sales to the first
Non-Affiliate third party;

 

c.          no Royalty shall accrue on the disposition of any Licensed Product
or Licensed Method in reasonable quantities by Licensee or its Affiliates as
part of an expanded access program or as bona fide samples or as donations to
non-profit institutions or government agencies for non-commercial purposes; and

 

d.          notwithstanding the above Royalty rates, upon Licensee's request,
the parties agree to discuss in good faith a reduction of such Royalty rate in
any given country in the event the available patent protection materially
decreases the commercial viability of the Licensed Product or Licensed Method
under such Royalty rate.

 

4.6Reduction Because of Third Party Payments. In the event Licensee makes a
payment to one or more third parties for patent rights or know-how which
Licensor reasonably agrees (i) is necessary or proper to develop or
commercialize a Licensed Product or Licensed Method; and (ii) arises as a result
of the use of the Technology, the Royalty due hereunder shall be reduced by the
amount of the payment made to said third parties, provided however, the Royalty
from Licensee to Licensor shall not be reduced to less than [***] percent
([***]%) of the Royalty due in any period but for such payments to third
parties, however, said reduction shall not apply to Royalties due from a
Development Partner in Section 2.3.

 

4.7Patent Expenses. Licensee will be required to pay no part of Licensor's or
the University of Utah's patent costs.

 



 9 

 

 

CONFIDENTIAL DOCUMENT

 

ARTICLE 5 COMMERCIAL DILIGENCE & MILESTONES

 

5.1Licensee agrees to use good faith reasonable commercial efforts to accomplish
the following milestones by the dates shown:

 

a.          Raise [***] dollars ($[***]) in operating capital from Equity
Financing Transactions within two years of the Effective Date, excluding any and
all monies provided to or on behalf of Licensee by the Original Investors;

 

b.          Submit first Investigational New Drug Application in a major market
by December 31, 2015.

 

c.          Complete first dosing in man of a Phase II or equivalent clinical
trial by December 31, 2016.

 

d.          Have First Commercial Sale in a country of a Licensed Product or
Licensed Method by January 1, 2023.

 

ARTICLE 6 TECHNOLOGY TRANSFER AND ASSISTANCE

 

6.1Information and Know-How. Licensor agrees to use good faith and reasonable
efforts to answer technical questions, from time to time, that Licensee might
have regarding the Technology. The Licensor will not, however, be required to
divulge any information or know how that the Licensee considers a trade secret
or otherwise proprietary. Any Licensor information disclosed under this
paragraph shall be considered the Confidential Information of Licensor and
subject to the limitations and exceptions of Article 9 of this Agreement.

 

6.2Regulatory Assistance. Licensor shall, upon the request of Licensee, provide
a letter of authorization allowing regulatory bodies and governmental agencies
access, and a right of reference, to any and all of Licensor's Device
Manufacturing Master Files for the Technology in the Territory ("Licensor
Regulatory Filings") for use with regard to, and on behalf of, Licensee's
regulator), filings relating to Licensed Product and Licensed Method. In
addition, Licensor shall reasonably assist, to the extent that it is able to
without undue burden, in answering any questions regarding Licensor Regulatory
Filings by providing information concerning Licensor's Regulatory Filings,
provided, that such information is in Licensor's possession and can be disclosed
without violating any confidentiality agreement with any third party; provided,
further that Licensor shall not be obligated to obtain, derive, or generate any
new or additional data or information.

 

6.3Safety Information. Each Party agrees to notify the other Party of any
reports of serious adverse events concerning the Licensed Product or Licensed
Method sold, within the Territory or regarding the Technology within [***] of
the date that such Party becomes aware of the complaint. Each such report shall
be directed to the party pursuant to the notice provisions of Article 22.

 



 10 

 

 

CONFIDENTIAL DOCUMENT

ARTICLE 7 MANUFACTURE AND SUPPLY OF TECHNOLOGY

 

7.1For the purpose of clarity, Licensor hereby grants to Licensee a non-royalty
bearing,exclusive license in the Territory to use the Technology to make, have
made and manufacture Licensed Products and/or Licensed Methods in the Field of
Use tinder Licensor's UURF License and Patent Rights.

 

7.2Licensee hereby grants to Licensor a right of first negotiation with respect
to the manufacturing of Licensed Products (ROFN) during the Term. If during the
Term, Licensee desires to pursue clinical and/or commercial manufacturing of a
Licensed Product, then Licensee shall notify Licensor. Licensor shall, within
[***] after receipt of such notice, indicate to Licensee in writing whether or
not it wishes to enter into a manufacturing agreement with Licensee for the
Licensed Product, it being understood and agreed that entering into negotiations
for a manufacturing agreement does not require either Party to propose or accept
any offer. If either (a) Licensor indicates it does not wish to manufacture
Licensed Products, (b) Licensor fails to indicate its interest within [***], or
(c) Licensor indicates it wishes to manufacture Licensed Products but the
Parties fail to reach agreement on the terms of said manufacturing of a Licensed
Product within [***] after the date of Licensor's indication of interest, then
the ROFN right shall expire and Licensee shall be free, without any further
obligation to Licensor, to enter into negotiations with a Third Party, and the
provisions in Section 7.3 shall be in effect.

 

7.3Upon request from Licensee, Licensor shall authorize its subcontract
manufacturers of[***] to supply those components directly to Licensee using
Licensor's production methods. Licensee will be responsible for entering into
supply agreements with Licensor's subcontractors, and for paying all cost of
such production and supply. Such agreements may provide for, among other things,
the right for Licensee to reasonably audit and inspect the facilities in which
the [***] components are manufactured and packaged at no expense to Licensor.
Licensee acknowledges, however, that Licensor's [***], [***], and [***],
including [***] and [***] from [***], may only be inspected and reviewed at the
subcontractor's facility. No copies or photographs of these documents may be
made or the documents otherwise removed from the manufacturer's facilities.

 

ARTICLE 8 INVENTIONS

 

8.1Ownership of any art, method, process, machine, manufacture, design, or
composition of matter, or any new and useful improvement thereof, whether
patented or unpatented under the Patent Laws of the United States of the America
or any foreign country which relates to the Technology and is conceived and/or
reduced to practice by Licensee or Licensee's employees, alone or jointly with
Licensor and/or Licensor's employees during the term of this Agreement (the
"Inventions") shall be determined in accordance with the Patent Laws of the
United States of America, Title 35 of the United States Code.

 



 11 

 

 

CONFIDENTIAL DOCUMENT

 



Licensor shall own all right, title and interest in all developments, inventions
and know-

 

how (whether or not protectable under state, federal, or foreign intellectual
property laws) to the Technology conceived and/or reduced to practice by solely
by Licensor or by Licensor's employees during the term of this Agreement
("Licensor's Inventions"). Licensee shall own all right, title and interest in
all developments, inventions and know-how (whether or not protectable under
state, federal, or foreign intellectual property laws) to the Technology
conceived and/or reduced to practice solely by Licensee or by Licensees'
employees during the term of this Agreement ("Licensee's Inventions"). Licensee
and Licensor shall jointly own all right, title and interest in all
developments, inventions and know-how (whether or not protectable under state,
federal, or foreign intellectual property laws) to the Technology conceived
and/or reduced to practice jointly by Licensee (or Licensee's employees) and
Licensor (or Licensor's employees) during the term of this agreement ("Joint
Inventions").

 

8.2Licensee hereby grants to Licensor, a worldwide, non-exclusive license in all
of Licensee's right, title and interest in and to all Licensee's Inventions for
use other than and outside of the Field of Use.

 

8.3Licensor hereby grants to Licensee, for no additional consideration, a
worldwide, non-exclusive license in the Field to any and all rights and
ownership interest Licensor may have in Joint Inventions ("Licensor Joint
Invention Rights"). The Parties hereby agree that Licensor Joint Invention
Rights are, upon conception and/or reduction to practice, deemed included in
Patent Rights and included in the License granted to Licensee in Article 2 of
this Agreement. The Parties hereby agree that Licensee's obligation to pay to
Licensor a Royalty, if any, based on Licensor Joint Invention Rights shall
terminate upon expiration of the last to expire patent or patent application
listed in Exhibit "A", regardless of any new patents or patent applications that
may be included in Patent Rights as the result of Joint Inventions. Licensor
shall retain exclusive rights to all Joint Inventions outside of the Field of
Use.

 

8.4Licensee shall have the sole right to prepare, file and prosecute patent
applications on, and otherwise protect, all Licensee's Inventions. Licensor
shall have the sole right to prepare, file and prosecute patent applications on,
and otherwise protect, all Licensor's Inventions. The Parties jointly will share
the right to prepare, file and prosecute patent applications on, and otherwise
protect, all Joint Inventions. If one party declines to participate in the
filing and prosecution of patent applications relating to Joint Inventions, the
other party will have the sole right to file and prosecute said patent
application and will retain all ownership rights in the patent application and
any patent issuing from said patent application.

 

8.5The Parties shall execute any such documents and perform such acts as may
reasonably be necessary for the Parties to prepare, file and prosecute such
patent applications and otherwise to protect the Joint Inventions. In the event
that one Party (the First Party) is unable or unwilling for any reason to supply
its signature to any document the other Party (the Second Party) is required to
execute for the Assignment or filing or prosecution of patent applications
relating to Joint Inventions, the First Party hereby irrevocably designates and
appoints the Second Party and its duly authorized officers and agents as the
First Party's agents and attorneys-in-fact to act for and on the First Party's
behalf and



instead of the First Party, to execute such document with the same legal force
and effect as if executed by the First Party.

 

 



 12 

 

 

CONFIDENTIAL DOCUMENT

 

ARTICLE 9 CONFIDENTIALITY

 

9.1Licensee and Licensor acknowledge that either party may provide certain
information to the other with regard to the Technology and/or Licensed
Products/Licensed Methods that is considered to be and is identified as
confidential. Licensee and Licensor shall take all reasonable precautions to
protect such confidential information. Such precautions shall involve at least
the same degree of care and precaution that the receiving party customarily uses
to protect its own confidential information, but in no circumstance less than
reasonable care. Information shall not be deemed confidential if it:

 

a.          was already known to the receiving party, other than under an
obligation of confidentiality to the disclosing party;

 

b.          was generally available to the public or otherwise part of the
public domain at the time of its disclosure to the receiving party;

 

c.          becomes generally available to the public or otherwise part of the
public domain after its disclosure and other than through any act or omission of
the receiving party in breach of this Agreement;

 

d.          was subsequently lawfully disclosed to the receiving party by a
third party;

 

e.          can be shown by written records to have been independently developed
by the receiving party without reference to the confidential information
received from the disclosing party and without breach of any of the provisions
of this Agreement; or

 

f.          may be disclosed by the receiving party pursuant to a specific
written agreement of the disclosing party.

 

9.2A receiving party may disclose a disclosing party's confidential information
to the extent it is required by applicable law or court order to be disclosed;
provided, however, that the receiving party provides the disclosing party with
prior written notice of such disclosure in order to permit the disclosing party
to seek confidential treatment of such confidential information.

 

9.3Each patty agrees that the breach of this Article 9 may cause the disclosing
party irreparable harm and that monetary damages may be an inadequate remedy for
such harm. Therefore, in the event of any such breach, the disclosing party
shall be entitled to equitable relief (including injunctions and specific
performance remedies) in addition to other remedies that may be available to the
disclosing party.

 



 13 

 

 

CONFIDENTIAL DOCUMENT

 



9.4 a.          Each party agrees that the financial terms of this Agreement
shall be kept confidential, except that a party may disclose financial terms of
this Agreement: (i) in connection with any lawsuit or other proceeding relating
to the enforcement of the rights of either party under this Agreement; (ii) to
the extent the party determines, in good faith, that such disclosure is required
by law; provided, that before filing a copy of this Agreement as an exhibit to
any registration statement or report under the Securities Act of 1933, as
amended, or the Securities Exchange Act of 1934, as amended, or under any state
securities law, the party will file an application for confidential treatment of
those financial terms that the party has determined are not required to be
disclosed by law; (iii) to the party's accountants and attorneys, (iv) to the
party's consultants and advisors other than accountants and attorneys pursuant
to a written agreement of confidentiality, and (v) to potential underwriters and
investors pursuant to a written agreement of confidentiality. Licensee
acknowledges that this sublicense agreement must be reviewed and approved by the
University of Utah's Technology Commercialization Office pursuant to a written
agreement of confidentiality between the Licensee and the University of Utah
Technology Commercialization Office prior to execution by the Parties.

 

b.          Either party may issue a press release in connection with the
execution of this Agreement, provided that the other party is provided an
opportunity to review and comment upon the content of the press release at least
two business days prior to publication. The press release shall not disclose
financial terms of this Agreement unless both parties consent to the disclosure.

 

ARTICLE 10 QUARTERLY & ANNUAL REPORTS

 

10.1Progress Report and Commercialization Plan. Commencing on December 1, 2013,
and on each June 1st and December 1st thereafter, until the First Commercial
Sale in the first country, and annually thereafter on each December 1st,
Licensee shall submit to Licensor a written report covering Licensee's progress
in (a) development and testing of all Licensed Products and Licensed Methods;
(b) achieving the commercial diligence milestones specified in Article 5; (c)
preparing and filing applications, and obtaining any approvals necessary for
marketing the Licensed Products and Licensed Methods, and (d) plans for the
upcoming year in commercializing the Licensed Product(s). Each report shall be
in substantially similar form and contain at least the information required by
Exhibit "B" attached hereto and incorporated herein.

 

10.2Quarterly Royalty Report. Within [***] after the calendar year in which the
First Commercial Sale in the first country occurs, and within [***] after each
calendar quarter thereafter, Licensee shall provide Licensor with a written
report detailing all sales and commercial uses, if any, made of Licensed
Products and Licensed Methods during such calendar quarter, and detailing the
amount of Net Sales made during such quarter and calculating the royalties due
pursuant to Article 4 hereof. Each report shall include at least the following:

 

a.          number of Licensed Products manufactured, leased and sold by and/or
for Licensee and its Affiliates;

 

b.          accounting for all Licensed Methods commercially used or sold by
and/or for Licensee, its Affiliates and Development Partners;

 



 14 

 

 

CONFIDENTIAL DOCUMENT

 

c.          accounting for Net Sales, noting the deductions applicable as
provided in Section 1.17;

 

d.          royalties due under Article 4;

 

e.          total royalties due;

 

f.           the amount spent on product development; and

 

g.          the number of full-time equivalent employees working on the Licensed
Products and/or Licensed Methods.

 

Each report shall be in substantially similar form as Exhibit "C" attached
hereto. Each such report shall be signed by an officer of Licensee (or the
officer's designee). With each such report submitted, Licensee shall pay to
Licensor the Royalties due and payable under this Agreement. If no Royalties
shall be due, Licensee shall so report. Licensee's failure to submit a Royalty
report in the required form will constitute a breach of this Agreement. Licensee
will continue to deliver Royalty reports to Licensor after the termination or
expiration of this Agreement until such time as all Licensed Product(s)
permitted to be sold after termination have been sold or destroyed.

 

10.3Reporting First Foreign Sales. In addition to the regular reports required
by Section 10.1 and 10.2, Licensee shall provide a written report to Licensor of
the date of first occurrence of Net Sales in each country within [***] of its
occurrence.

 

10.4Publication of Scientific Findings.

 

Licensee will provide Licensor with a copy of any manuscript reporting
scientific finding involving the Licensed Method or Licensed Product [***] prior
to publication.

ARTICLE 11 PAYMENTS, RECORDS AND AUDITS

 

11.1Payments. All Royalty payments shall be made in United States of America
Dollars. Royalties shall be payable from the country in which they are earned
and subject to foreign exchange rates then prevailing in such country. The
exchange rate for purposes of this Agreement will be the rate of exchange to
United States Dollars from the currency of the country of sale, as listed in the
Wall Street Journal on the Royalty payment date or, if not listed in such
publication, an equivalent fair market rate. Royalty payments shall be made
within [***] following the calendar quarter in which Net Sales occur. Each
payment will reference the Agreement. Payments shall be made to such address and
using such arrangements as Licensor may reasonably specify from time to time. In
the event that any royalty payment or other fee or payment is not received by
Licensor when due, Licensee shall pay to Licensor .interest charges at the rate
of [***] percent ([***]%) per annum on the total royalties due for the reporting
period.

 

11.2Records. Licensee shall keep, and cause its Affiliates to keep, complete,
true and accurate records and books containing all commercially reasonable
particulars that may be needed for the purpose of showing the amounts payable to
Licensor hereunder.

 



 15 

 

 

CONFIDENTIAL DOCUMENT

 

Records and books shall be kept at Licensee's principal place of business or the
principal place of business of the appropriate division of Licensee to which
this Agreement relates.

 

11.3Audit Related to Royalty Payments. Such books and the supporting data shall
be open to inspection by Licensor or an independent certified public accountant
selected by Licensor and reasonably acceptable to Licensee, at all reasonable
times for a term of [***] following the end of the calendar year to which they
pertain, upon reasonable prior notice to Licensee, for the purpose of verifying
Licensee's royalty statement or compliance in other respects with this
Agreement. Such access will be available to Licensor upon not less than [***]
written notice to Licensee, not more than [***] each [***] of the Term, during
normal business hours, and [***] for [***] after the expiration or termination
of this Agreement. Should such inspection lead to the discovery of a greater
than [***] percent ([***]%) or [***] dollar ($[***]) US, discrepancy in
reporting to Licensor's detriment, Licensee agrees to pay the full cost of such
inspection, and once during the next [***] Licensor shall have the right to
audit Licensee's books and records under this Section 11.3. Whenever Licensee
has its books and records audited by an independent certified public accountant,
Licensee will, within [***] of the conclusion of such audit, provide Licensor
with a written statement, certified by said auditor, setting forth the
calculation of royalties, fees, and other payments due to Licensor over the time
period audited as determined from the books and records of Licensee. All
information obtained by Licensor as the result of this Section 11.3 shall be
deemed the confidential information of Licensee and subject to the protections
of Article 9 of this Agreement. Any independent certified public accountant
retained by Licensor pursuant to this Section 11.3 shall enter in a written
confidentiality agreement with Licensee that is acceptable to Licensee.

 

ARTICLE 12 PATENT MARKING

 

Licensee shall permanently and legibly mark all Licensed Products used or sold
tinder the terms of this Agreement, or their containers, in accordance with all
applicable patent-marking and notice provisions under Title 35, United States
Code.

 

ARTICLE 13 TERMINATION BY LICENSOR

 

13.1

If Licensee should: (a) fail to deliver to Licensor any statement or report
required hereunder when due; (b) fail to make any payment at the time that the
same should be due; (c) violate or fail to perform any covenant, condition,
milestone, or undertaking to be performed by it under this Agreement; (d) cease
active commercially reasonable effort to commercialize Licensed Product(s); (e)
fail to meet the milestones stated in Sections 5.2 (a), (b), (c) and (d); (f)
file a petition for relief under the United States Bankruptcy Code, or have a
petition under the United States Bankruptcy Code filed against it, or become
Insolvent; or (g) enter into a composition with creditors, or have a receiver
appointed for it, then Licensee shall be in default. If Licensee should fail to
cure such default within (i) [***] after Licensor delivers a notice of default
in making any payment, or (ii) [***] after Licensor delivers a notice of default
other than a default in making a payment, the rights, privileges, and license
granted hereunder shall automatically terminate.

 



 16 

 

 

CONFIDENTIAL DOCUMENT

 

13.2If Licensee shall cease to carry on its business with respect to the rights
granted in this Agreement, this Agreement shall terminate upon [***] written
notice by Licensor.

 

13.3No termination of this Agreement by Licensor shall relieve Licensee of its
obligation to pay any monetary obligation due or owing at the time of such
termination and shall not impair any accrued right of Licensor. Licensee shall
pay all attorneys' fees and costs incurred by Licensor in enforcing any
obligation of Licensee or accrued right of Licensor. Articles 8, 9, 10, 11.3,
15, 16, 18, 19 and 21 hereof shall survive any termination of this Agreement.

 

ARTICLE 14 TERMINATION BY LICENSEE

 

14.1Licensee may terminate this Agreement at any time and from time to time
without cause, by giving written notice thereof to Licensor. Such termination
shall be effective [***] after such notice and all Licensee's rights associated
therewith shall cease as of that date.

 

14.2Licensee may terminate this Agreement immediately upon notice to Licensor in
the event that Licensee reasonably believes that safety or regulatory issues
require termination of the development or commercialization of Licensed Product
or Licensed Method.

 

14.3Any termination pursuant to Section 14.1 or 14.2 shall not relieve Licensee
of any obligation or liability accrued hereunder prior to such termination, or
rescind or give rise to any right to rescind any payments made or other
consideration given to Licensor hereunder prior to the time such termination
becomes effective. Such termination shall not affect in any manner any rights of
Licensor arising under this Agreement prior to the date of such termination.

 

14.4No termination of this Agreement by Licensee shall relieve Licensee of its
obligation to pay any monetary obligation due or owing at the time of such
termination and shall not impair any accrued right of Licensor. Articles 8, 9,
10, 11.3, 15, 16, 18, 19 and 21 hereof shall survive any termination of this
Agreement by Licensee.

 

ARTICLE 15 DISPOSITION OF LICENSED PRODUCTS ON HAND

 

Upon expiration or termination of this Agreement by either party, Licensee shall
provide Licensor with a written inventory of all Licensed Products in process of
manufacture, in use or in stock. Licensee may dispose of any such Licensed
Products within the [***] period following such expiration or termination,
provided, however, that Licensee shall pay Royalties and render reports to
Licensor thereon in the manner specified herein.

 

ARTICLE 16 REPRESENTATIONS AND WARRANTIES

 



16.1Licensor represents and warrants that it has the lawful right to grant the
license set forth in this Agreement.

 

16.2Licensor further represents and warrants as of the Effective Date:

 



 17 

 

 

CONFIDENTIAL DOCUMENT

 

a.          Licensor has not granted, and during the term of this Agreement will
not grant, any security interest, option, lien, license, or encumbrance of any
nature with respect to any Patent Rights which would conflict with the License
granted to Licensee tinder this Agreement;

 

b.          As of the Effective Date, all applicable maintenance fees, annuity
payments, and similar payments relating to the Patent Rights have been made, and
during the term of this Agreement will be made, in a timely manner;

 

c.          As of the Effective Date, Licensor has not received written notice
of a pending or threatened proceeding, nor has Licensor received written notice
of any claim, which challenges or challenged the validity or enforceability of
any Patent Right;

 

d.          As of the Effective Date, Licensor is unaware of any infringement or
possible infringement of any Patent Right by any third party and has not
asserted any claim against, or sent any notice of infringement to, any third
party;

 

e.          Exhibit A includes all pending patent applications and issued
patents licensed by Licensor from UURF or developed by Licensor using patents
licensed from UURF that relate to the Field of Use; and

 

             This Agreement sets forth in full each and every obligation owed by
Licensee as a result of the UURF License; and Licensee has no other duty or
obligation to Licensor, UURF or any Third Party as a result of the UURF License
except as stated herein.

 

16.3Each Party offers no warranty that the grant of any rights or licenses under
this Agreement will result in the discovery or successful commercialization of
any Licensed Product or Licensed Method in the Field of Use.

 

16.4EXCEPT AS EXPRESSLY PROVIDED IN THIS ARTICLE 16, THE PARTIES ACKNOWLEDGE AND
AGREE THAT LICENSOR HAS MADE NO REPRESENTATIONS OR WARRANTIES, EXPRESS OR
IMPLIED, INCLUDING BUT NOT LIMITED TO, WARRANTIES OF MERCHANTABILITY OR FITNESS
FOR A PARTICULAR PURPOSE.

 

16.5IN NO EVENT SHALL EITHER PARTY BE HELD RESPONSIBLE FOR ANY SPECIAL, INDIRECT
OR CONSEQUENTIAL DAMAGES ARISING OUT OF THE USE OF PATENT RIGHTS, EVEN IF IT IS
ADVISED IN ADVANCE OF THE POSSIBILITY OF SUCH DAMAGES.

 

16.6Nothing in this Agreement shall be construed as:

 

a.          a warranty or representation by Licensor as to the validity or scope
of any Patent Rights.

 



 18 

 

 

CONFIDENTIAL DOCUMENT

 

b.          a warranty or representation by Licensor that anything made, used,
sold or otherwise disposed of pursuant to any license granted under this
Agreement is or will be free from infringement of intellectual property rights
of third parties.

 

c.          an obligation by Licensor to bring or prosecute actions or suits
against third parties for patent infringement.

 

d.          conferring by implication, estoppel or otherwise any license or
rights under any patents of Licensor other than Patent Rights.

 

16.7Any breach of the representations or warranties made by Licensor in this
Article 16 which results in a loss of rights to develop, manufacture, have
manufactured, sell, have sold, or use Licensed Products or Licensed Methods in
the Field of Use shall entitle Licensee to a refund of all payments made to
Licensor as consideration for the rights granted under this Agreement, and said
refund shall be deemed liquidated damages and the sole remedy available to
Licensee for breach or violation of any provisions contained in this Article 16.

 

ARTICLE 17 INFRINGEMENT

 

17.1If either party learns of a claim of infringement of any of Licensor's
Patent Rights licensed under this Agreement, that party shall give written
notice of such claim to the other party. In the event Licensor fails to abate
the infringing activity within [***] after such written notice or to bring legal
action against the third party within such [***] period, Licensee may bring suit
for patent infringement. No settlement, consent judgment or other voluntary
final disposition of the suit may be entered into without the consent of
Licensor, which consent shall not be unreasonably withheld. Nothing in this
Section 17.1 shall obligate either party to commence any lawsuit or other
proceeding against any third party.

 

17.2Any legal action brought under Section 17.1 shall be at the expense of the
party to this Agreement that commenced the legal action or filed the first
cross-claim in an action brought by a third party, hereinafter referred to as
the "Litigating Party". Any damages or costs recovered by Licensee in connection
with a legal action filed by it hereunder, provided that the Litigating Party is
reimbursed for its costs and expenses reasonably incurred in the lawsuit, shall
be paid to Licensee and deemed Net Sales, and Licensee shall pay a Royalty to
Licensor thereon in the manner provided by Article 4 of this Agreement. Any
damages or costs recovered by Licensor in the Field of Use in connection with a
legal action filed by it hereunder, provided that the Litigating Party is
reimbursed for its costs and expenses reasonably incurred in the lawsuit, shall
be paid to Licensee and deemed Net Sales, and Licensee shall pay a Royalty to
Licensor thereon in the manner provided by Article 4 of this Agreement.

 

17.3Licensee and Licensor shall cooperate with each other in litigation
proceedings instituted hereunder, provided that such cooperation shall be at the
expense of the litigating Party, and such litigation shall be controlled by the
litigating Party.

 



 19 

 

 

CONFIDENTIAL DOCUMENT

 

ARTICLE 18 INSURANCE

 

18.1Insurance Requirements. Beginning at the time any Licensed Product and/or
Licensed Method is to be used in human clinical trials and/or is being
distributed or sold (including for the purpose of obtaining any required
regulatory approvals) by Licensee or Affiliate, Licensee will, at its sole cost
and expense, procure and maintain commercial general liability insurance issued
by an insurance carrier with an A.M. Best rating of "A" or better in amounts not
less than $[***] per incident and $[***] annual aggregate. Licensee will use
reasonable efforts to have Licensor, the University of Utah, UURF, and their
respective officers, employees and agents, named as additional insureds. All
rights of subrogation will be waived against Licensor and its insurers. Such
commercial general liability insurance will provide (i) product liability
coverage; (ii) broad form contractual liability coverage for Licensee's
indemnification under this Agreement; and (iii) coverage for litigation costs.
The specified minimum insurance amounts will not constitute a limitation on
Licensee's obligation to indemnify Licensor, the University of Utah, and their
respective officers, employees and agents, under this Agreement.

 

18.2Evidence of Insurance and Notice of Changes. Licensee will provide Licensor
with written evidence of such insurance upon request by Licensor. Licensee will
provide Licensor with written notice of at least [***] prior to the
cancellation, non-renewal, or material change in such insurance.

 

18.3Continuing Insurance Obligations. Licensee will maintain such commercial
general liability insurance beyond the expiration or termination of this
Agreement during (i) the period that any Licensed Product(s) and/or Licensed
Method(s) developed pursuant to this Agreement is being commercially distributed
or sold by Licensee, Affiliate, or agent of Licensee; and (ii) for five (5)
years after such period.

 

ARTICLE 19 WAIVER

 

No waiver by either party hereto of any breach or default of any of the
covenants or agreements herein set forth shall be deemed a waiver as to any
subsequent and/or similar breach or default.

 

ARTICLE 20 ASSIGNABILITY

 

This Agreement is not assignable or otherwise transferable (including by
operation of law, merger, or other business combination) by Licensee without the
prior written consent of the Licensor, not to be unreasonably withheld.

 

ARTICLE 21 INDEMNIFICATION BY LICENSEE

 

21.1Licensee shall indemnify, hold harmless and defend Licensor, UURF, the
University of Utah, and their respective officers, employees and agents, against
any and all third party claims, suits, losses, damages, costs, liabilities, fees
and expenses (including reasonable fees of attorneys) resulting from or arising
out of exercise of: (a) any license granted under this Agreement; or (b) any
act, error, or omission of Licensee, its agents, employees or Affiliates except
where such claims, suits, losses, damages, costs, fees, or expenses result
solely from the negligent acts or omissions, or misconduct of the Licensor,
UURF, the University of Utah and their respective affiliates, officers,employees
or agents. Licensee shall give Licensor timely notice of any claim or suit
instituted of which Licensee has knowledge that in any way, directly or
indirectly, affects or might affect Licensor and the University of Utah Research
Foundation and Licensor shall have the right at its own expense to participate
in the defense of the same.

 



 20 

 

 

CONFIDENTIAL DOCUMENT

  

21.2Licensor shall indemnify, hold harmless and defend Licensee, its Affiliates
and their respective officers, employees and agents, against any and all third
party claims, suits, losses, damages, costs, liabilities, fees and expenses
(including reasonable fees of attorneys) resulting from or arising out of any
act, error, or omission of Licensor, its agents, employees or Affiliates, except
where such claims, suits, losses, damages, costs, fees, or expenses result
solely from the negligent acts or omissions, or misconduct of the Licensee, its
Affiliates, officers, employees or agents. Licensor shall give Licensee timely
notice of any claim or suit instituted of which Licensor has knowledge that in
any way, directly or indirectly, affects or might affect Licensee or its
Affiliates and Licensee shall have the right at its own expense to participate
in the defense of the same.

 

ARTICLE 22 NOTICES

 

The parties will give the other party timely and current information about the
person and location/address to which notices and payments are to be given and
made hereunder. Any payment, notice or other communication required or permitted
to be given to either party hereto shall be in writing and shall be deemed to
have been properly given and effective: (a) on the date of delivery if delivered
in person during recipient's normal business hours; or (b) on the date of
attempted delivery if delivered by courier, express mail service or first-class
mail, registered or certified. Such notice shall be sent or delivered to the
respective addresses given below or to such other address as either party shall
designate by written notice given to the other party as follows:

 

  BioTime, Inc.   1301 Harbor Bay Parkway   Alameda, CA 94502   Attn: Chief
Commercial Officer.

 

  Jade Therapeutics, Inc.   675 Arapeen Drive   Suite 302   Salt Lake City, Utah
84108   Attn: Chief Executive Officer

 

ARTICLE 23 GOVERNING LAW

 

This Agreement shall be interpreted and construed in accordance with the laws of
the State of California, without application of any principles of choice of
laws.

 



 21 

 

 

CONFIDENTIAL DOCUMENT

 

ARTICLE 24 RELATIONSHIP OF PARTIES

 

In assuming and performing the respective obligations under this Agreement,
Licensee and Licensor are each acting as independent parties and neither shall
be considered or represent itself as a joint venture, partner, agent or employee
of the other.

 

ARTICLE 25 DISPUTE RESOLUTION

 

Any and all claims, disputes or controversies arising under, out of, or in
connection with this Agreement, including any dispute relating to patent
validity or infringement, shall be resolved through arbitration if the parties
mutually consent in writing, or through any judicial proceeding either in the
courts of the State of California or in the United States District Court for the
District of Northern California, to whose jurisdiction for such purposes
Licensee and Licensor each hereby irrevocably consents and submits. All costs
and expenses, including reasonable attorneys' fees, of the prevailing party in
connection with resolution of a dispute by arbitration or litigation of such
controversy or claim shall be borne by the other party.

 

ARTICLE 26 GENERAL PROVISIONS

 

26.1The headings of the several sections are inserted for convenience of
reference only and are not intended to be a part of or to affect the meaning or
interpretation of this Agreement.

 

26.2This Agreement shall not be binding upon the parties until it has been
signed below by or on behalf of each party.

 

26.3No amendment or modification of this Agreement shall be valid or binding
upon the parties unless made in writing and signed by both parties hereto.

 

26.4This Agreement embodies the entire understanding of the parties and
supersedes all previous communications, representations or understandings,
either oral or written, between the parties relating to the subject matter
thereof. For clarity, the parties agree that (i) the Exclusive Sub-license
Agreement between Jade Therapeutics, Inc. and BioTime, Inc. dated June 25, 2012,
as amended, was in full force and effect from June 25, 2012 up to the Effective
Date; and (ii) is terminated and superseded by this Agreement as of the
Effective Date.

 

26.5The provisions of this Agreement are severable, and in the event that any
provision of this Agreement shall be determined to be invalid or unenforceable
under any controlling body of the law, such invalidity or unenforceability shall
not in any way affect the validity or enforceability of the remaining provisions
hereof.

 

26.6The parties acknowledge and agree that this Agreement is a contract under
which Licensor is a licensor of intellectual property as provided in Section
365(n) of Title 11, United States Code (the "Bankruptcy Code"). Licensor
acknowledges that if Licensor, as a debtor in possession, or a trustee in
bankruptcy in a case under the Bankruptcy Code (the "Bankruptcy Trustee")
rejects this Agreement, Licensee may elect to retain its rights under this
Agreement as provided in Section 365(n) of the Bankruptcy Code. Upon the written
request of Licensee to Licensor, Licensor will not interfere with the rights of
Licensee as provided in this Agreement.

 



 22 

 

 

CONFIDENTIAL DOCUMENT

 



26.7This Agreement may be signed in counterparts, each of which When taken
together shall constitute one fully executed document. Each individual executing
this Agreement on behalf of a legal Entity does hereby represent and warrant to
e411 other person so signing that he or she has been duly authorized to execute
this Agreement on behalf of such Entity.

 

IN WITNESS WHEREOF, Licensor and Licensee have executed this Agreement by their
respective officers hereunto duly authorized, on the day and year hereinafter
written.

 

“Licensee”  “Licensor”      JADE THERAPEUTICS, INC.  BIOTIME, INC.      By: /s/
Arthur Klausner  By: /s/ William P. Tew, PhD   (Signature)    (Signature)     
Name: Arthur Klausner  Name: William P. Tew, PhD      Title: Chief Executive
Officer  Title: Chief Commercial Officer Date: Sept. 12, 2013  Date: 12 Sept.
‘13

 



 23 

 

 

CONFIDENTIAL DOCUMENT

 

Exhibit A

Patent Rights

 

University No. Country/
Territory Application/
Patent No. Title Inventor(s) [***] [***] [***] [***] [***] [***] [***] [***]
[***] [***] [***] [***] [***] [***] [***] [***] [***] [***] [***] [***] [***]
[***] [***] [***] [***] [***] [***] [***] [***] [***] [***] [***] [***] [***]
[***] [***] [***] [***] [***] [***] [***] [***] [***] [***] [***] [***] [***]
[***] [***] [***]

 



 24 

 

 

CONFIDENTIAL DOCUMENT

 

EXHIBIT "B"

 

Due Diligence

Jade Therapeutics

 

Date:         Period Covering:          

 

Progress Regarding Specific Due Diligence Milestones:                      

 

Projected Date of First Sale:    

 

Please provide the commercial name of any FDA-approved products, utilizing this
invention, that have first reached the market during the designated reporting
period. This information is necessary for federal funding reporting
requirements.

 

Product Name(s):                      

 





    Yes   No In the designated reporting period, did your company have 500 or
more employees? This information is required to determine and report large or
small entity status in the United States.             Yes   No In the designated
reporting period, did your company have more than 50 employees? This information
is required to determine and report large or small entity status in Canada

 



 25 

 

 

CONFIDENTIAL DOCUMENT

 

EXHIBIT "C"

 

Quarterly Royalty Report

Jade Therapeutics Sublicense

 

Date:      

 

Period Covered:    

 

Royalties

 

A.   Number of units sold:     B.   Price per unit:     C.   Gross sales amount
(AxB):     D.   Deductions:    

 

  [***]) [***] [***] [***]       Total Deductions    

E.    Net Sales (C-D):     F.    Total royalty due (___% of E):     G.   Total
royalty payment made:    

 





 